DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3 and 6 are allowable. Claims 7-8, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Species I-IV, as set forth in the Office action mailed on June 4, 2021, is hereby withdrawn and claims 7-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3 and 6-8 allowed.
The following is an examiner’s statement of reasons for allowance:

Harima et al. (US Patent 9,080,639 B2) is considered the closest prior art reference to the claimed
invention of independent claim 1.


Claim 1 claims:
A belt element for a vehicular transmission belt connecting a pair of pulleys to each other and including two annular bands, and a multiplicity of belt elements which are supported by the two annular bands such that the belt elements are arranged side by side in a direction of their thickness annularly along the two annular bands, the belt element comprising a generally trapeziform base portion, a head portion having a smaller width dimension in a direction of width of the annular bands than the base portion, and a connecting portion connecting the base portion and the head portion integrally to each other at central parts thereof in the direction of width of the annular bands, the belt element further comprising:

two slots for engagement with the respective two annular bands defined by the base portion, the head portion and the connecting portion;

the base portion has an edge extending in a direction of width of the belt element, the edge including a first edge functioning as a fulcrum of the belt element upon rocking of the belt element relative to an abutting belt element, and second edges located outwardly of the widthwise ends of the head portion;

the base portion has a smaller thickness on an inner side of the edge as seen with respect to loops of the annular bands, than on an outer side of the edge as seen with respect to the loops; and

the second edges are formed so as to be located nearer to the head portion than the first edge; 

wherein a thickness of a part of the base portion located inwardly of the edge as seen with respect to the loops of the annular bands continuously decreases as this part extends inwardly from the edge, and the base portion has a first inclined surface extending inwardly from the first edge as seen with respect to the loops of the annular bands, and second inclined surfaces extending inwardly from the second edges as seen with respect to the loops of the annular bands, the first inclined surface and the second inclined surfaces have respective first and second angles of inclination which are equal to each other.

Note: Underlining is provided to point out important parts of the above bolded limitation.

Harima et al. (considered the prior art of record) does not disclose nor would be obvious to the limitation(s) of “wherein a thickness of a part of the base portion located inwardly of the edge as seen with respect to the loops of the annular bands continuously decreases as this part extends inwardly from the edge, and the base portion has a first inclined surface extending inwardly from the first edge as seen with respect to the loops of the annular bands, and second inclined surfaces extending inwardly from the second edges as seen with respect to the loops of the annular bands, the first inclined surface and the second inclined surfaces have respective first and second angles of inclination which are equal to each other”, in conjunction with the remaining limitations of independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/